—In an action to recover damages for personal injuries, etc., the defendant Jorich Properties Company appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated September 24, 2002, which denied its motion to dismiss the action pursuant to CPLR 3012 (b) for failure to timely serve a complaint.
*621Ordered that the order is reversed, on the law, with costs, the motion is granted, and the action is dismissed.
The Supreme Court erred in denying the appellant’s motion pursuant to CPLR 3012 (b) to dismiss the action. The plaintiffs failed to demonstrate a reasonable excuse for the delay, and the affidavit of merit did not establish a meritorious cause of action (see CPLR 3012 [d]; Snyder v Blinder, 230 AD2d 728 [1996]; Gibson v Victory Mem. Hosp., 221 AD2d 503 [1995]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.